DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2021-08-13 has been entered.
 
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 12-15, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuroda (US 2013/0057784).

Regarding claim 1 Kuroda discloses:
A display apparatus comprising: 
a display panel (e.g. 3 FIG.1); 
a chassis (e.g. 1 FIG.1, 205 FIG.9) accommodating the display panel; 
a plurality of circuit boards accommodated in the chassis; 

a deformation member (e.g. 230 FIG.9) comprising a thermally reactive material ("heat shrinkable band" paragraph [0122]) positioned on a portion of the cable, wherein at least one portion of the deformation portion is spaced apart from the chassis (e.g. section of 207 outside/adjacent 211 FIG.9) and located adjacent to the deformation member at a temperature lower than a predetermined temperature (e.g. by being spaced away from 8a/8b FIG.9), and
at least one portion of the deformation portion is spaced apart from the deformation member (e.g. sections of 207 under 8a/8b) and configured to contact to provide a return path at a temperature higher than the predetermined temperature by the deformation member (due to vicinity to 8a/8b).

Regarding claim 2 Kuroda discloses:
at least one portion of the cable is configured to be deformable to contact the chassis based on the deformation member being shrunk (shown e.g. FIG.10 also paragraph [0122]).

Regarding claim 3 Kuroda discloses:
the deformation member is shrinkable by heat generated based on the display apparatus being driven (as 230 is specifically disclosed as "heat shrinkable" and as 6a and 6b both have thermal connections to 211 through 205 this functional recitation is understood to be inherently disclosed by Kuroda).


 the deformation member is positioned on a surface of the cable (as shown FIG.10), the surface being opposite to another surface of the cable facing the chassis (e.g. 230 holds the bottom surface of 207 while 205 is above, FIG.10).

Regarding claim 5 Kuroda discloses:
the deformation member is positioned on a center portion of the cable (a shown e.g. FIG.11).

Regarding claim 6 Kuroda discloses:
the deformation member comprises a first fixing portion fixed to one end of the deformation portion and a second fixing portion fixed to another end of the deformation portion (e.g. at respective left and right 207e FIG.10).

Regarding claim 7 Kuroda discloses:
at least one part of the deformation portion is configured to be spaced from the deformation member (e.g. face of 207 not contacting 230 FIG.10) to be bent toward the chassis based on the deformation member being shrunk such that the first fixing portion becomes closer to the second fixing portion (as disclosed FIG.10 paragraph [0122]).

Regarding claim 8 Kuroda discloses:
the first fixing portion is spaced from the second fixing portion along a longitudinal direction of the cable (as shown e.g. FIG.10).

Regarding claim 9 Kuroda discloses:
the plurality of circuit boards include at least one of a main board (Kuroda discloses two board 6a, 6b, one or the other would disclose a "main board"), a backlight unit (BLU) driver, a switched mode power supply (SMPS) board or a source board.

Regarding claim 10 Kuroda discloses:
the cable is configured to be deformed toward a direction of shortening the return path between the cable and the chassis based on the deformation member being shrunk (as shown e.g. FIG.9, described paragraph [0122]).

Regarding claim 12 Kuroda discloses:
the cable includes at least one of a flexible flat cable (FFC) or a flexible printed circuit board (FPCB) (flexing shown e.g. FIG.10).

Regarding claim 13 Kuroda discloses:
he deformation member includes a heat-shrinkable tape (as described paragraph [0122]).

Regarding claim 14 Kuroda discloses:
the chassis comprises a bottom chassis (e.g. 13 FIG.9) configured to support the plurality of circuit boards (as shown FIG.9), and at least one portion of the cable configured to contact the bottom chassis based on the deformation member being shrunk (also indicated e.g. FIG.9).


A display apparatus comprising: 
a display panel (e.g. 3 FIG.1); 
a chassis (e.g. 1 FIG.1, 205 FIG.9) accommodating the display panel; 
a plurality of circuit boards (e.g. 6a, 6b, FIG.9) accommodated in the chassis; 
a flexible cable (e.g. 207c FIG.11) electrically connected to each of the plurality of circuit boards; and 
a deformation member (e.g. 230 FIG.9) comprising a material having thermal reactivity ("heat shrinkable band" paragraph [0122]), fixed to the flexible cable at opposite ends of the deformation member (e.g. left and right ends in 207e as shown FIG.9), wherein, at least one portion of the cable is spaced apart from the chassis  (e.g. section of 207 spaced away from 211 by 207e FIG.9) and located adjacent to the deformation member (e.g. section of 207 outside/adjacent 230 spaced away by 207e FIG.9) at a temperature lower than a predetermined temperature (e.g. section of 207 beyond 207e cooler than section of 207 in contact with 205 via separation by 207e FIG.10), and at least one portion of the cable is spaced apart from the deformation member (e.g. inner face of 207 contact-induced to 205 described paragraph [0121]) and configured to contact the chassis at the predetermined temperature (e.g. 207 contacts 205) or higher by the deformation member.

Regarding claim 17, as best understood, Kuroda discloses:
cable is configured to be deformable (via “heat shrinkable” 230 paragraph [0122]) to shorten a return path provided between the cable and the chassis based on the deformation member being shrunk (as explained paragraph [0121]).

Regarding claim 18, as best understood, Kuroda discloses:
the deformation member is positioned on a surface of the cable (as shown FIG.10), the surface being opposite to another surface of the cable providing a return path based on the cable transmitting a signal (211 contacts only one surface of 207 as shown FIG.10).

Regarding claim 19, as best understood, Kuroda discloses:
the cable includes at least one of a flexible flat cable (FFC) or a flexible printed circuit board (FPCB) (flexing shown e.g. FIG.10).

Regarding claim 20, as best understood, Kuroda discloses:
the deformation member is positioned on a center portion of the cable (as shown e.g. FIG.9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda (US 2013/0057784) in view of Tatsuta et al. (US6713844).

Regarding claim 11 Kuroda discloses:
The display apparatus according to claim 1, wherein the deformation member is positioned on a surface of the cable (shown e.g. FIG.10), the surface being opposite to another surface of the cable providing the return path (thermal return path through 205 shown FIG.9) 
Kuroda does not explicitly disclose:
based on the cable transmitting a signal
Tatsuta teaches:
the deformation member (e.g. 4 FIG.7A) is positioned on a surface of the cable (top of 2 FIG.7B), the surface being opposite to another surface of the cable providing the return path 
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Hayashi as pointed out above, in Kuroda, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: “provide the high reliability of the electrical connections over an extended time period” (col 4 lines 35-37).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda (US 2013/0057784) in view of Hayashi et al. (US 2009/0079896).

Regarding claim 16, as best understood, Kuroda discloses:
The display apparatus according to claim 15, 
Kuroda does not explicitly disclose:
the predetermined temperature is set based on the display apparatus being driven
Hayashi teaches:
the predetermined temperature is set based on the display apparatus being driven
(“more preferably a polymer material shrinkable by heating at room temperature to 85.degree. C. since the temperature in a liquid crystal display device or the like is elevated to about 75.degree. C. at the highest” paragraph [0063])
.
Response to Arguments
Applicant's arguments filed 2021-08-13 have been fully considered but they are not persuasive. The action above points out where the art already of record discloses the limitations added in amendment.

Applicant argues: “Specifically, a portion of the cable is spaced apart from the chassis and disposed adjacent to the-7- deformation member when the temperature is lower than the preset temperature, and the portion of the cable is spaced apart from the deformation member and contacts the chassis when the temperature is higher than the preset temperature.”
It must be emphasized that the current claims of record are apparatus claims, and that the method disclosed in the present specification used to obtain nonlimiting embodiments of the present disclosed device is not germane to the claimed apparatus, except where such a method is positively recited in the claims and such method necessarily imparts structure (MPEP 2113)(e.g. 
As the claimed deformation member forms contact with the chassis, and as the claimed deformation member forms contact with the cable, then the prior art must disclose a deformation member forming contact(s) with the chassis and cable, as claimed, such features being disclosed by Kuroda for the reasons set forth above. Whether the prior art discloses unclaimed method states prior to the formation of the claimed apparatus is not relevant to the rejection (beyond those exceptions noted above, which do not apply to the current claims of record).

Applicant argues: “Even if the band 230 of the invention disclosed in D1 is a heat shrinkable band, it cannot be reasonably predicted that the position of a portion of the substrate 207 can be changed”
Paragraph [0119] of Kuroda states: “230 is employed in order to depress a substrate 207”, and so Kuroda does describe a state in which one of ordinary skill may predict the position of a portion of the substrate, namely toward 205im which 230 attaches to 207.
However whether the movement of 207 could or could not be reasonably predicted is of little consequence to the rejection of record as “the position of a portion of the substrate can be changed” is a method step that is not relevant to the apparatus claims currently of record.

In the same way that 111 of FIG.5 of the present application discloses a portion thereof that is adjacent to 121, away from 50 and at a lower temperature than the temperature of 50 (which would have a predetermined heat determined by the heat conductivity of 50 and the heat 

Regarding applicant’s arguments with respect to US 5331513:
It must be noted that the limitations for which US 5331513 were cited were not incorporated into the claims of record. As they were only presented as part of an AFCP request, and were not entered (as noted in the advisory action mailed 2021-08-03), there is no citation of US 5331513.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/THERON S MILLISER/            Examiner, Art Unit 2841                                                                                                                                                                                            

/ANTHONY M HAUGHTON/            Primary Examiner, Art Unit 2841